 


Revised Employment Agreement




This revised employment agreement (the “Revised Agreement”) is made as of March
6th, 2007, by and between Lighting Science Group Corporation, a Delaware
corporation (the “Company”) and Robert Warshauer, an individual, resident of New
York (the “Executive”).


Recitals



A.  
Prior to the date of this agreement, Executive was President of the Company and
a member of the Board of Directors.

B.  
The Company is closing on a new financing transaction, and as part of that
transaction the Company requires Executive to revise the terms of his employment
and resign his position as a member of the Board of Directors.

C.  
The Company wishes to modify and supercede Executive’s Original Employment
Agreement, dated March 7, 2006 (the “Original Employment Agreement”), and have
Executive continue in the employ of the Company and Executive wishes to continue
his employment with the Company.



Agreement


In Consideration of the mutual premises herein set forth, and for other good and
valuable consideration, receipt and sufficiency of which are hereby
acknowledged, the parties have agreed as follows:



1.  
Executive shall remain an employee of the Company through December 31, 2007, at
an annual salary of $1 per year.

2.  
Executive shall resign his position as President of the Company and as a member
of the Board of Directors, effective on closing of the new financing
transaction.

3.  
Company shall continue to provide, at no cost to Executive, full health and
medical benefits, on the same terms as provided in Executive’s Original
Employment Agreement, through December 31, 2007.

4.  
The Lighting Science Group Corporation 2005 Equity Based Compensation Plan
Employee Incentive Stock Option Agreement, dated March 7, 2006 (the “March 7,
2006 Options Grant”), including amendments, shall remain in full force and
effect in accordance with its terms.

5.  
Company shall vest Executive in the March 7, 2006 Options Grant tranche, that
vests on the first anniversary of Executive’s employment (March 7, 2007), for
the purchase of 333,333 shares of the Company’s common stock at a per share
exercise price of $0.30 per share, the fair market value on the date of original
grant. Executive shall have a total of 1,333,333 fully vested options at an
exercise price of $0.30 per share.

6.  
Executive shall have the right, in accordance with the March 7, 2006 Options
Agreement, to exercise the options for a period of 3 months following the end of
this Revised Employment Agreement, March 31, 2008.







In witness whereof, the parties have executed this Agreement as of the date
first above written






Lighting Science Group Corporation






By: _________________________
Name: Ron Lusk
Title: Chairman and CEO








By: _________________________
Name: Robert Warshauer








 
 